Name: Commission Regulation (EC) NoÃ 306/2007 of 21 March 2007 amending Regulation (EC) NoÃ 1539/2006 adopting a plan allocating resources to the Member States to be charged against 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: foodstuff;  economic geography;  social protection;  trade policy;  national accounts;  cooperation policy
 Date Published: nan

 22.3.2007 EN Official Journal of the European Union L 81/22 COMMISSION REGULATION (EC) No 306/2007 of 21 March 2007 amending Regulation (EC) No 1539/2006 adopting a plan allocating resources to the Member States to be charged against 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (2), the Commission adopted, by Commission Regulation (EC) No 1539/2006 (3), a plan allocating resources to the Member States to be charged against the 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community. The plan lays down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The plan should be adapted to allow Romania to be part of this Community action in 2007. For Romania, the adaptation should concern, on the one hand, the allocation of financial resources and the share of the products to be withdrawn from the intervention stocks and, on the other, the authorisation, on the conditions set out in Article 7 of Regulation (EEC) No 3149/92, of intra-Community transfers so that the modified plan can be implemented. (3) Regulation (EC) No 1539/2006 should therefore be amended accordingly. (4) This Regulation should apply from 1 January 2007, the date on which Romania and Bulgaria became Members of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and III to Regulation (EC) No 1539/2006 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2007. For the Commission Jean-Luc DEMARTY Director-General for Agricultural and Rural Development (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 313, 30.10.1992, p. 50. Regulation last amended by Commission Regulation (EC) No 209/2007 (OJ L 61, 28.2.2007, p. 21). (3) OJ L 283, 14.10.2006, p. 14. ANNEX Regulation (EC) No 1539/2006 is amended as follows: (1) Annex I is amended as follows: (a) the table in point (a) is amended as follows: (i) the following line is inserted after the line concerning Portugal: RomÃ ¢nia 16 649 889 (ii) the last line is replaced by the following: Total 275 563 261 (b) the table in point (b) is amended as follows: (i) the following line is inserted after the line concerning Portugal: RomÃ ¢nia 96 712 11 986 (ii) the last line is replaced by the following: Total 667 018 61 541 30 026 45 210 (2) In Annex III the table is replaced by the following: Intra-Community transfers authorised under the plan for the 2007 budget Product Quantity (tonnes) Holder Consignee 1. Common wheat 2 207 MMM, Suomi/Finland PÃ µllumajanduse Registrite ja Informatsiooni Amet, Eesti 2. Common wheat 11 760 BLE, Deutschland OPEKEPE, EllÃ ¡da 3. Common wheat 110 000 ONIGC, France FEGA, EspaÃ ±a 4. Common wheat 103 429 BLE, Deutschland AGEA, Italia 5. Common wheat 19 036 AMA, Ã sterreich AGEA, Italia 6. Common wheat 5 637 MMM, Suomi/Finland Agricultural and Food Products Market Regulation Agency, Lietuva 7. Common wheat 1 550 ONIGC, France National Research and Development Centre, Malta 8. Common wheat 20 000 ONIGC, France INGA, Portugal 9. Common wheat 96 712 MVH, MagyarorszÃ ¡g Paying and Intervention Agency for Agriculture, RomÃ ¢nia 10. Common wheat and other cereals 2 610 MVH, MagyarorszÃ ¡g AAMRD, Slovenija 11. Rice 23 641 OPEKEPE, EllÃ ¡da ONIGC, France 12. Rice 20 000 OPEKEPE, EllÃ ¡da Ente Risi, Italia 13. Rice 14 000 OPEKEPE, EllÃ ¡da INGA, Portugal 14. Butter 3 511 Department of Agriculture and Food, Ireland Office de l'Elevage, France 15. Sugar 3 338 FEGA, EspaÃ ±a ONIGC, France 16. Sugar 2 760 ARR, Polska Agricultural and Food Products Market Regulation Agency, Lietuva 17. Sugar 1 435 FEGA, EspaÃ ±a INGA, Portugal 18. Sugar 11 986 MVH, MagyarorszÃ ¡g Paying and Intervention Agency for Agriculture, RomÃ ¢nia 19. Sugar 500 ARR, Polska MMM, Suomi/Finland